Citation Nr: 0917208	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-41 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a residual of tuberculous meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claim for service connection for a pulmonary disorder, to 
include as a residual of tuberculous meningitis.  In May 
2007, the Veteran testified before the Board at a hearing 
that was held at the RO.  In August 2007 and December 2008, 
the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's restrictive lung defect is as likely as not 
related to the tuberculous meningitis with pulmonary 
involvement with which he was diagnosed in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, 
the criteria for service connection for a pulmonary disorder 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that he has a pulmonary disorder, to 
include recurrent infections of bronchitis, related to his 
period of active service.  Specifically, the Veteran believes 
that the tuberculous meningitis with which he was diagnosed 
in service has rendered him more susceptible to developing 
infections of the upper respiratory system, including 
bronchitis, and that he otherwise experiences difficulty 
breathing, entitling him to service connection.

The Veteran's service treatment records reflect that he was 
diagnosed with tuberculous meningitis with pulmonary 
involvement in August 1970.  A December 1973 chest X-ray 
revealed scarring in the right lung apex.  An April 1993 
chest X-ray showed the lungs to be clear, with some pleural 
thickening in one of the oblique fissures on the lateral 
film.  The chest was otherwise unremarkable; there were no 
signs of obstructive pulmonary disease.  The Veteran's 
service medical records also reflect numerous records of 
treatment for symptoms variously diagnosed as upper 
respiratory infection, bronchitis, and viral syndrome.  At no 
time were these infections related to the Veteran's history 
of tuberculous meningitis.  On examination in July 1995, 
prior to separation from service, no abnormalities of the 
lungs were found, including pulmonary residuals of the 
tuberculosis.  

Post-service clinical records show that the Veteran initially 
complained of dyspnea in August 2002.  Subsequent clinical 
records demonstrate periodic treatment for bronchitis and 
other infections of the upper respiratory system as early as 
January 2002.  In March 2004, the Veteran was diagnosed with 
chronic bronchitis.  Pulmonary function testing in August 
2004 demonstrated moderate restriction.

The Veteran underwent VA pulmonary examination in March 2003 
and December 2006.  On each examination, it was determined 
that the Veteran did not have any current pulmonary residuals 
of the tuberculous meningitis with which he was diagnosed in 
service.  Additionally, the December 2006 examiner 
specifically opined that the Veteran's current pulmonary 
problems, including chronic obstructive pulmonary disease and 
history of upper respiratory infections, were not related to 
the tuberculous meningitis with which he was diagnosed in 
service.  While the examiner noted that the Veteran had 
received frequent treatment in service for infections of the 
upper respiratory system, he did not comment as to whether 
the Veteran's post-service complaints of chronic respiratory 
infection were related to his in-service history of upper 
respiratory infection.

In August 2007, the Board remanded the claim in order to 
obtain an opinion as to whether the Veteran's post-service 
complaints of chronic respiratory infection were related to 
the numerous upper respiratory infections for which he was 
treated in service.  In an October 2007 report of VA 
examination, the examiner stated that there were no current 
pulmonary residuals of the in-service tuberculous meningitis.  
The examiner did not provide any statements as to the opinion 
requested regarding a relationship between current 
respiratory disorders and the in-service history of upper 
respiratory infection.  

In order to correct this omission, in July 2008, the Board 
requested an expert medical opinion from the Veteran's Health 
Administration.  A pulmonologist reviewed the Veteran's 
claims file and determined that despite the March 2004 
diagnosis of chronic bronchitis, there was no sound medical 
basis for a diagnosis of chronic bronchitis.  By definition, 
chronic bronchitis was "chronic productive cough for three 
months in each of two successive years in a patient in whom 
other causes of chronic cough had been excluded."  The 
Veteran's clinical records demonstrated different diagnoses, 
including, "bronchitis, allergic rhinitis, rhinosinusitis, 
reactive airway disease, and upper respiratory infection."  
He had signs and symptoms like "fever, purulent sputum, 
exudate in nasal turbinate."  These diagnoses were 
compatible with acute upper respiratory infections 
(sinusitis, trachetis, bronchitis).  While the record 
reflected that the Veteran had had several episodes of upper 
respiratory infections within a several-month period, there 
was no note of whether the Veteran had had chronic cough and 
sputum production in the interim periods of clinic visits.  
On clinical evaluation in October 2007, the Veteran denied 
chronic productive cough.  Pulmonary function testing also 
weighed against a diagnosis of chronic bronchitis, as testing 
had revealed a restrictive defect with no bronchodilator 
response, which was inconsistent with a reactive airway 
disorder diagnosis, such as chronic bronchitis.

The pulmonologist determined, however, that the Veteran's 
restrictive pulmonary defect might be related to his in-
service tuberculous meningitis.  Pulmonary function testing 
in August 2004 and September 2007 showed restrictive lung 
pathology.  Additionally, several reports of X-ray 
examination of the chest showed pleural thickening of the 
oblique fissure on lateral film, and scarring in the right 
lung apex.  The pulmonologist noted that tubercular pleurisy 
could have caused the thickening demonstrated on X-ray, and 
the pleural thickening could be the reason for the 
restrictive pathology shown on pulmonary function testing.  
Obstructive pulmonary disorders, such as chronic obstructive 
pulmonary disorders, bronchitis, reactive airway disease, and 
asthma, would not result in restrictive pathology.  However, 
because the Veteran had not been worked up for the etiology 
of the  pleural thickening, the pulmonologist was unable to 
determine, without resort to speculation, whether the 
thickening was due to the tuberculous meningitis with 
pulmonary involvement with which the Veteran had been 
diagnosed in service.

In effort to determine whether the Veteran's restrictive lung 
defect was attributable to pleural thickening related to his 
in-service history of tuberculous meningitis, in December 
2008, the Board remanded the claim for an additional VA 
examination.  On examination in January 2009, the examiner 
determined, based upon a December 2006 report of X-ray 
examination of the chest, that there was no current evidence 
of pleural thickening.  The December 2006 report showed no 
signs of pleural effusions or pulmonary edema, and no 
significant pulmonary scarring.  Because there was no current 
evidence of pleural thickening, the examiner declined to 
provide the requested etiological opinion.  The examiner did, 
note, however, that pulmonary function testing had revealed 
moderate restrictive pulmonary defect.

Despite the Veteran's contentions, it appears that a 
diagnosis of a chronic upper respiratory infection, such as 
bronchitis, is not medically sound.  As such a diagnosis is 
not appropriate, service connection for a chronic upper 
respiratory infection, to include bronchitis, secondary to 
in-service tuberculous meningitis with pulmonary involvement 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

However, it appears that the Veteran has been diagnosed with 
a moderate restrictive pulmonary defect that may be related 
to his in-service tuberculous meningitis with pulmonary 
involvement.  

The Veteran has provided credible testimony regarding his 
history with respiratory difficulties since service, and his 
testimony in that regard is competent.  See Layno v. Brown, 6 
Vet. App. at 470.  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses. 

Although the medical opinion of record that was rendered 
during the VA examination of 2008 was not unequivocal, it 
proffers that the Veteran's restrictive pulmonary disorder 
could be related to his in-service tuberculous meningitis.  
No physician has provided an alternative etiology for the 
Veteran's restrictive pulmonary pathology.   With no 
alternative explanation for the Veteran's restrictive 
pulmonary defect, the Board finds it persuasive, at least in 
part, that the tuberculous meningitis with pulmonary 
involvement during the Veteran's service could have been 
responsible for the Veteran's current pulmonary pathology.  

With consideration of the foregoing, and resolving all 
reasonable doubt in favor of the Veteran, as is required by 
law, the Board concludes that the Veteran incurred a 
restrictive pulmonary defect as a result of his active duty.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a restrictive pulmonary disorder is 
granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


